Citation Nr: 1101585	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  06-28 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a right 
spermatocele, to include as due to herbicide exposure.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In October 2007, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that proceeding is of record.

When this case previously was before the Board in March 2008, it 
was remanded for additional development.  The case since has been 
returned to the Board for further appellate action.

The Board notes that it referred for appropriate action 
the issue of entitlement to an increased rating for 
migraine headaches in its March 2008 remand.  It is 
unclear from the record whether such action has been taken 
by the Agency of Original Jurisdiction (AOJ).  
Accordingly, the Board again refers the issue of 
entitlement to an increased rating for migraine headaches 
to the AOJ for appropriate action.

The issue of entitlement to service connection for residuals of 
right spermatocele is decided herein, while the issues of 
entitlement to service connection for a sinus disorder and 
hepatitis B are addressed in the REMAND that follows the order 
section of this decision.


FINDING OF FACT

Residuals of a right spermatocele were not present in service and 
are not etiologically related to service.


CONCLUSION OF LAW

Residuals of a right spermatocele were not incurred in or 
aggravated by active duty, and their in-service incurrence or 
aggravation may not be presumed.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was provided with the notice 
required under the VCAA by letter mailed in July 2004.  Although 
he was not provided with notice regarding the disability-rating 
and effective-date elements of the claim until April 2008, after 
the initial adjudication of the claim, the Board has determined 
that there is no prejudice to the Veteran in proceeding with the 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service connection 
for residuals of a right spermatocele is not warranted.  
Consequently, no effective date or disability rating will be 
assigned, and the failure to provide earlier notice with respect 
to those elements of the claim is no more than harmless error.

The record also reflects that service treatment records and all 
available post-service medical evidence have been obtained.  The 
Board notes that the Veteran was afforded an appropriate VA 
examination in August 2004 but that no medical opinion concerning 
the etiology of the residuals of his right spermatocele was 
obtained.  In general, a medical opinion is necessary if there 
is: (1) competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an injury or disease occurred in 
service; (3) an indication that the claimed disability or 
symptoms may be associated with the established in-service injury 
or disease or with another service-connected disability; and (4) 
insufficient medical evidence for the Secretary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4); see also, 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, although there is evidence of a current condition, there is 
no evidence that any condition affecting the Veteran's testicles 
occurred in service or otherwise may be related to service.  In 
this regard, the Board notes that the competent and credible 
evidence of record establishes that no testicular disorder was 
present until many years after the Veteran's release from active 
duty.  In addition, there is no competent evidence of record that 
suggests a relationship between the Veteran's testicular disorder 
and service.  Accordingly, the Board finds that a VA medical 
opinion is not necessary in order to decide the claim.

The Board also finds that there has been substantial compliance 
with its previous remand with respect to the issue decided 
herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran was 
provided with the specific notice described in the March 2008 
remand by letter mailed in April 2008, and private and VA 
treatment records were obtained.

Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate the 
claim.  The Board also is unaware of any such outstanding 
evidence.  Therefore, the Board is satisfied that the originating 
agency has complied with the duty to assist requirements of the 
VCAA and the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claim 
were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection also may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii).

Presumptive service connection may be granted on the basis of 
herbicide exposure for specified diseases manifested to a degree 
of 10 percent within a specified period in a veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 U.S.C.A. § 1116(a).  Presumptive 
service connection also may be granted on the basis of herbicide 
exposure for each additional disease that the Secretary 
determines in regulations prescribed under this section warrants 
a presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent and that 
becomes manifest within the period, if any, prescribed in such 
regulations in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  38 
U.S.C.A. § 1116(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
residuals of a right spermatocele, to include as due to herbicide 
exposure.  As explained below, however, spermatocele is not a 
condition subject to presumptive service connection, and the 
record does not establish that any testicular disorder first 
manifested during his active service or that it is otherwise 
related to such service.

Service treatment records confirm that the Veteran served in Cu 
Chi in the Republic of Vietnam between January 9, 1962, and May 
7, 1975.  Therefore, he is presumed to have been exposed to 
herbicide agents.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, 
since spermatocele, or any residual thereof, is not one of the 
enumerated disorders associated with herbicide exposure under 
38 C.F.R. § 3.309(e), the Veteran is not entitled to service 
connection for this disability on a presumptive basis due to in-
service exposure to herbicides.

The Board has considered whether service connection for residuals 
of right spermatocele is warranted on any other basis.  See 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  However, 
the Board finds that there is no competent and credible evidence 
that suggests any condition affecting the Veteran's testicles 
manifested during service or is related to service.

The Veteran has offered inconsistent statements regarding the 
onset of his testicle disorder.  At the October 2007 hearing, he 
answered affirmatively when asked by his representative whether 
the spermatocele affecting his right testicle had begun during 
service.  However, he then immediately stated that he had never 
sought treatment for this disorder during service, that he 
"never had any problem then with the testicles," and that "the 
testicles, I just found out in the 90s."  The Veteran later 
testified his condition first arose approximately one year after 
his release from active duty.  

Given the contradictory nature of the Veteran's statements 
regarding the origin and etiology of his disorder, the Board 
finds that his statements are not credible.  The Board, 
therefore, has relied on the other evidence of record in 
analyzing the Veteran's claim.  This evidence establishes that a 
testicular disorder was not present in service or until many 
years after the Veteran's release from active duty.  Service 
treatment records include a report of medical examination showing 
that the Veteran's genitourinary system was clinically evaluated 
as normal in May 1970 and a contemporaneous report of medical 
history showing that he specifically denied having a history of 
cysts or growths.  The Veteran was afforded a VA examination in 
1971 in connection with a claim for service connection for an 
unrelated disorder, but physical examination of his genitourinary 
system revealed no abnormalities.  He was afforded another VA 
examination in 1973 and reported several other health problems at 
that time, but he did not complain of any problems related to his 
testicle.  Finally, private treatment records associated with the 
claims file reflect that the earliest treatment for any testicle-
related problem was rendered in the 1990s, more than 20 years 
after his release from active duty.  The Board notes that these 
records are consistent with the Veteran's testimony that his 
disorder was not treated until the 1990s.

With respect to medical nexus, there is no credible and competent 
evidence linking the Veteran's testicular disorder and service.  
The Veteran testified in October 2007 that a VA urologist 
informed him his right spermatocele "probably had to be 
connected with Agent Orange."  However, a careful review of the 
VA treatment records reveals no statement to that effect from any 
of the Veteran's health care providers.  There is no other 
medical opinion of record that addresses the etiology of the 
Veteran's testicular disorder.  In a May 2010 note, the Veteran's 
private physician wrote that he has several medical conditions 
that "are as likely as not to be caused by his service," but a 
testicular disorder is not one of the conditions enumerated.  
Finally, while the Board acknowledges the Veteran's belief that 
his disorder was caused by his service in the Republic of 
Vietnam, the Board notes that he is a layperson and is not 
competent to render an opinion regarding issues of medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In sum, the evidence of record does not establish that the 
Veteran has a disability subject to presumptive service 
connection under the provisions of 38 C.F.R. § 3.309(e), nor does 
it establish that the Veteran's testicular disorder originated 
during service or is otherwise related to service.  Accordingly, 
service connection for residuals of a right spermatocele is not 
warranted.


ORDER

Entitlement to service connection for residuals of a right 
spermatocele, to include as due to herbicide exposure, is denied.


REMAND

As noted, the Board previously remanded the issues of entitlement 
to service connection for sinusitis and hepatitis B for further 
development.  In its March 2008 remand, the Board ordered that 
the Veteran be afforded VA examinations and that the examiner 
provide a diagnosis for each disorder corresponding to the 
Veteran's claimed sinus disorder and hepatitis B.  The examiner 
also was instructed to offer an opinion regarding the etiology of 
the diagnosed conditions and to provide a rationale for all 
opinions and conclusions expressed.

The Veteran was afforded appropriate examinations in October 
2009.  However, the Board finds that the examination reports are 
inadequate and that addendum opinions are necessary before the 
Board may decide the claims.  See  38 C.F.R. § 4.2 (2010); see 
also Barr v. Nicholson, 21 Vet. App. 303 (2007).

With respect to the examination for a sinus disorder, the 
examiner concluded that there was no clinical evidence of sinus 
disease at the time of the examination.  He then diagnosed 
allergic rhinitis but provided no opinion regarding the etiology 
of that disorder.  The Board notes that the examiner failed to 
address several VA treatment records indicating that the Veteran 
had been diagnosed with both sinusitis and allergic rhinitis 
during the pendency of this claim.  A May 2006 computed axial 
tomography (CT) scan reflects a diagnostic impression of chronic 
sinusitis with occluded bilateral osteomeatal units, and VA 
treatment records dated from March 2006 through March 2009 
reflect diagnoses of sinusitis and allergic rhinitis.  
Significantly, a February 2009 record reflects a diagnostic 
assessment of chronic allergic rhinosinusitis.  This evidence 
suggests the Veteran's claimed sinusitis and his diagnosed 
allergic rhinitis may be related.  In light of the Court's 
holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) and the 
other medical evidence of record, the Board finds that a medical 
opinion regarding the etiology of the allergic rhinitis diagnosed 
on VA examination in October 2009, as well as any condition 
affecting the Veteran's sinuses, must be obtained.

With respect to the examination for hepatitis B, the examiner 
concluded that the disease was not found on examination and 
explained that laboratory testing for "Hep BSAg" was negative.  
However, the examiner did not address the significance of the 
positive result in testing for "HEPATITIS B CORE AB."  The 
Board notes that these results appear to be consistent with the 
results of laboratory testing performed at a VA medical facility 
in June 2004 and August 2004 that showed testing for "HBsAb" 
was reactive.  In addition, the Board notes that an August 2004 
VA examiner diagnosed hepatitis B infection, and the Veteran's 
private physician opined in a November 2007 letter that he had 
contracted the disease during service.  Since it is unclear from 
the October 2009 examination report whether the Veteran has a 
condition related to hepatitis B, or whether he has had such a 
condition at any time during the pendency of the claim, and since 
the examiner did not offer an opinion regarding the etiology of 
any such disorder as ordered in the March 2008 remand, the Board 
finds that an addendum opinion is necessary before it may decide 
the claim.

In addition, the Board notes that the Veteran submitted 
additional medical evidence pertinent to his claim for service 
connection for a sinus disorder directly to the Board in June 
2010, after the certification of the appeal.  The AOJ has not 
reviewed that evidence, and the Veteran has not waived his right 
to have this evidence initially considered by the AOJ.

Finally, in a statement dated in May 2009, the Veteran expressed 
his disagreement with a July 2008 rating decision that addressed 
a claim involving a nervous condition.  In the statement, the 
Veteran indicated that he believed the claim should have been 
characterized as a claim involving posttraumatic stress disorder 
(PTSD), rather than a nervous condition.  Since the rating 
decision referred to in the May 2009 statement is not associated 
with the claims folder, the Board cannot be certain whether such 
a decision exists.  The Board also cannot be certain what issue 
or issues were adjudicated in that decision.  Therefore, the AOJ 
must determine if a rating decision that adjudicated a claim 
involving a nervous condition was issued to the Veteran prior to 
May 2009.  If the AOJ determines that such a rating decision was 
issued, it then should determine whether the Veteran's May 2009 
notice of disagreement was timely filed and, if so, should issue 
a statement of the case on the matters decided therein.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED for the following actions:

1.  Determine whether a rating decision 
addressing a claim for a nervous condition, 
to include PTSD, was issued.  If such a 
decision was issued, then determine whether 
the Veteran's May 2009 notice of disagreement 
was timely filed and, if so, issue a 
statement of the case on any issue or issues 
decided therein.  The Veteran must be advised 
that his appeal of that issue or issues will 
only be returned to the Board if he submits a 
timely substantive appeal (VA Form 9) in 
response to the statement of the case that is 
provided to him.

2.  Obtain and associate with the claims file 
all VA treatment records dating from June 
2009 to the present related to the Veteran's 
claimed sinus disorder and hepatitis B, to 
include all records of treatment received at 
the VA medical facility in East Orange, New 
Jersey, or in other parts of the VA New 
Jersey Health Care System.

3.  Then, the claims folders should be 
returned to the October 2009 examiner who 
evaluated the Veteran for his claimed sinus 
disorder.  The examiner should be requested 
to review the claims folders, to include the 
May 2006 CT scan reflecting a diagnostic 
impression of sinusitis and the February 2009 
VA treatment record reflecting a diagnostic 
assessment of chronic allergic 
rhinosinusitis.  He should then be requested 
to provide an addendum stating an opinion as 
to whether there is a 50 percent or better 
probability that the Veteran's allergic 
rhinitis or his sinus disorder is 
etiologically related to his active service.  

A thorough rationale must be provided 
for all opinions expressed.  If the 
examiner is unable to provide any requested 
opinion, a supporting rationale must be 
provided concerning why the opinion cannot be 
given.

If the October 2009 examiner is unavailable, 
the claims folders should be forwarded to 
another physician with appropriate expertise 
who should be requested to provide the 
required opinion with supporting rationale.

4.  The claims folders then should be 
returned to the October 2009 examiner who 
evaluated the Veteran for his claimed 
hepatitis B.  The examiner should be 
requested to review the claims folders and to 
provide an addendum addressing whether the 
Veteran has hepatitis B, or any residual 
thereof.  The examiner also should address 
whether there is a 50 percent or better 
probability that any diagnosed hepatitis B, 
or any residual thereof, is etiologically 
related to the Veteran's active service.

A thorough rationale must be provided 
for all opinions expressed.  If the 
examiner is unable to provide any requested 
opinion, a supporting rationale must be 
provided concerning why the opinion cannot be 
given.

If the October 2009 examiner is unavailable, 
the claims folders should be forwarded to 
another physician with appropriate expertise, 
who should be requested to provide the 
required opinion with supporting rationale.

5.  After the above has been accomplished, 
the AOJ should readjudicate the Veteran's 
claims based on a de novo review of the 
record.  If any benefit sought on appeal is 
not granted to the Veteran's satisfaction, 
the Veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate opportunity 
to respond before the case is returned to the 
Board for further appellate action.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


 Department of Veterans Affairs


